Opinion issued March 27, 2008







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-01096-CV
____________

STEVEN GREGORY ELLIS, Appellant

V.

SOUTHWEST SUBURBAN DEVELOPMENT CO., INC., Appellee




On Appeal from the 240th District Court
Fort Bend County, Texas
Trial Court Cause No. 05CV142585




MEMORANDUM  OPINION
          We grant appellee’s motion to dismiss this appeal for want of prosecution. 
More than 10 days ago, appellee, Southwest Suburban Development Co., Inc., filed
a motion to dismiss the appeal for want of prosecution, asserting that appellant failed
to timely file his brief, due January 31, 2008.  Appellant, Steven Gregory Ellis has
filed no response to appellee’s motion to dismiss the appeal for want of prosecution.
          On December 31, 2007, the Clerk of the Court filed the clerk’s record.  The
same day, she sent appellant a notice advising him that the clerk’s record had been
filed that day and that if there were no reporter’s record, appellant’s brief was due in
30 days.  There is no reporter’s record in this case as the trial court’s order dismissing
appellant’s wrongful foreclosure suit is based on granting appellee’s motion to
dismiss appellant’s suit, not on the basis of an evidentiary hearing or trial.  In his
docketing statement, appellant acknowledges that there is no reporter’s record in this
case.  Appellant is on notice of the deadline to file his brief by Texas Rule of
Appellate Procedure 38.6(a) (requiring appellant’s brief to be filed within 30 days of
the date of filing of the clerk’s record if there is no reporter’s record), the Clerk of the
Court’s December 31, 2007 notice letter, and appellee’s motion to dismiss the appeal. 
Appellant’s brief is over 40 days past due and he has filed no motion to extend time
to file his brief reasonably explaining the need for an extension.  See Tex. R. App. P.
38.6(d); 10.5(b).
          We grant appellee’s motion to dismiss the appeal.  We dismiss the  appeal for
want of prosecution.  Tex. R. App. P. 38.8(a)(1).
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.